—Appeal from order, Supreme Court, New York County (R. Wallach, J.), entered August 30, 1983, granting plaintiff-respondent’s motion to quash subpoena issued by State Board for Professional Medical Misconduct, is dismissed as moot, without costs.
Plaintiff has agreed to furnish an affidavit stating that he does not have and never has had the medical records or other writings described in the subpoena as limited, and defendants-appellants have agreed that if plaintiff furnishes such an affidavit, the appeal may be dismissed as moot. Concur — Sandler, J. P., Asch, Silverman, Fein and Kassal, JJ.